Citation Nr: 1808851	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for depressive disorder.  

3.  Entitlement to service connection for hernia, also claimed as left inguinal exploration. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1995 to June 1996.

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision denying a reopening of both claims for lack of new and material evidence.  The Veteran filed a notice of disagreement in May 2013 and in November 2013, the Regional Office (RO) issued a statement of the case.  The Veteran timely appealed in January 2014.  Historically, claims for service connection for hernia and depressive disorder were denied in June 1997 and February 2009, respectively.

With regard to the claim for entitlement to service connection for hernia, the Veteran's claim was denied in June 1997.  Subsequently, the Veteran's service treatment records were received.  If relevant service department records are received at any time after a decision is issued on a claim that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 U.S.C. § 3.156(c) (2017).  Here, the service treatment records are relevant because they show a left inguinal exploration in service.  Moreover, the records existed at the time and the Veteran did not fail to provide sufficient information to obtain them.  38 C.F.R. § 3.156(c)(1).  As such, the Board will address the claim for service connection for hernia on a de novo basis. 

The application to reopen the previously denied claim of entitlement to service connection for depressive disorder is granted in the decision below.  The claims of entitlement to service connection for depressive disorder and for hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

1.  In a February 2009 rating decision, the RO denied the Veteran's claim for service connection for depressive disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the February 2009 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for depressive disorder.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied the claim for entitlement to service connection for depressive disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the February 2009 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for depressive disorder have therefore been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 . 

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for depressive disorder, the only claim being decided herein, further discussion of the VCAA is unnecessary.


II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's lay statements should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the Veteran's claim for service connection for depressive disorder was denied in a February 2009 rating decision, on the basis that the Veteran disability was not due to service or secondary to his service-connected disabilities but rather due to familiar factors, to include familial disputes.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the February 2009 rating decision is final.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302,  20.1103.

Evidence received since the February 2009 denial includes lay statements from the Veteran, his wife and his parents.  These statements indicate that the Veteran's mental problems began in service and also that they were related to the in-service orchiectomy.  Thus, the evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence received since February 2009 is thus new and material and reopening of the claim of service connection for depressive disorder is therefore warranted.


ORDER

The application to reopen a claim of service connection for depressive disorder is granted.


REMAND

The claims file contains evidence of persistent or recurrent symptoms that could be indicative of a hernia that may be associated with service or service connected orchiectomy.  Thus, a VA examination is warranted in this regard.  In addition, the Veteran had been diagnosed with depressive disorder and there is evidence that this disorder may be associated with service or service connected orchiectomy.  Consequently, a VA examination is warranted as to the etiology of the Veteran's depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of his depressive disorder or any other psychiatric disorder.  The claims file should be reviewed for relevant facts and medical history.  All necessary tests should be conducted.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include depressive disorder, is related to the Veteran's service.

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include depressive disorder, is either (a) caused or (b) aggravated by the Veteran's service-connected left orchiectomy.

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  Schedule the Veteran for VA examination with an appropriate physician to determine the nature and etiology of any hernia related disorder.  The claims file should be reviewed for relevant facts and medical history.  All necessary tests should be conducted.

The examiner should first indicate whether the Veteran now has or has previously had a hernia or hernia related disorder.  Then, as to any such disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service.  The examiner should also opine as to whether any such disorder is either (a) caused or (b) aggravated by his service connected left orchiectomy.

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for depressive disorder and hernia.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental SOC (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112. 


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


